Case: 13-50681      Document: 00512616934         Page: 1    Date Filed: 05/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-50681                                  FILED
                                  Summary Calendar                             May 2, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TERRY DWAYNE ROBINSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-111-1


Before REAVLEY, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Terry Dwayne Robinson appeals the 120-month sentence he received
following his guilty plea conviction for aiding and abetting the possession with
intent to distribute 28 grams or more of cocaine base. In his sole argument, he
asserts that his sentence was substantively unreasonable in light of the
Attorney General’s institution of a new policy shortly after the date of his
sentencing; this policy advises prosecutors not to allege facts triggering a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50681   Document: 00512616934    Page: 2   Date Filed: 05/02/2014


                               No. 13-50681

mandatory minimum sentence in drug cases unless there exist aggravating
circumstances.   Because Robinson was sentenced before the date of the
Attorney General’s memorandum, he is not entitled to relief under it. See
United States v. Barnes, 730 F.3d 456, 459-60 (5th Cir. 2013). Moreover, the
policy specifically provides that it does not intend to confer any rights or
benefits in any proceeding. Id. As a result, Robinson is unable to show that
the district court committed a clear or obvious error in its imposition of a
within-guidelines sentence. See Puckett v. United States, 556 U.S. 129, 135
(5th Cir. 2009). The judgment of the district court is therefore AFFIRMED.




                                     2